 Case 3:19-cv-01234-K-BK Document 16 Filed 12/11/20         Page 1 of 1 PageID 377



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

J. CHRISTOPHER WREH,                      §
                PLAINTIFF,                §
                                          §
V.                                        §   CASE NO. 3:19-CV-1234-K-BK
                                          §
WELLS FARGO BANK, N.A. AS                 §
TRUSTEE FOR PARK PLACE                    §
SECURITIES, INC. ASSET-BACKED             §
PASS-THROUGH CERTIFICATES,                §
SERIES 2004-MCW1, (SPECIALIZED            §
LOAN SERVICING LLC), ET AL.               §
                                          §
                    DEFENDANTS.           §
                                          §

     ORDER ACCEPTING THE FINDINGS, CONCLUSIONS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

      United States Magistrate Judge Renée Harris Toliver made findings, conclusions

and a recommendation in this case. No objections were filed. The Court reviewed the

proposed findings, conclusions and recommendation for plain error. Finding none, the

Court ACCEPTS the Findings, Conclusions and Recommendation of the United

States Magistrate Judge. Defendant’s Motion for Summary Judgment and Motion to Dismiss

Pursuant to Rules 8, 12(b)(6) and 9(b), Doc. 9, is GRANTED.

      SO ORDERED.

      Signed December 11, 2020.

                                              ____________________________________
                                              ED KINKEADE
                                              UNITED STATES DISTRICT JUDGE
